Case 1:19-cv-20814-KMW Document 6 Entered on FLSD Docket 03/01/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT FOR THE
                               SOU TH ERN D ISTRICT O F FLO RIDA
                                         M iam iD ivision

                               Case N um ber:19-20814-ClV -M O R EN O

   ROBERTO ABDON ISAIA S DA SSUM and
   W ILLIA M ESTEBAN ISA IA S D A SSU M ,
                     Petitioners,
   VS.

   JU AN ACO STA in hisofticialcapacity as
   AssistantField OfficeDirectorofthelCE
   M iam iField Officeand Officerin Chargr,
   K rom e Service Processing Center,M iam l
   Florida;                                 ,
   J1M M AR TlN , in hisPfficialcapacity as
                 .
   Acting Field OfficeDlrectorfortheICE M inm i
   OfficeofEnforcement& RemovalOperations;
   RONALD D .VITIELLO,in hisoffcial
   capaçity ysActing DirectorofUnited States
   Im m lgratlon and Custom s Enforcem ent;and
   KIRSTJEN M .NIELSEN in hqrofficial
   capacity asSecretary oftheUnlted States
   D epartm entofHom eland Security,
                     Respondents.


                                      O R DE R O F RE CU SAL

         Theundersigned Judge,to whom the causewasassigned, recuses him self and refers this
  cause to the Clerk ofCourtforreassignmentpursuantto 28 U .S.
                                                             C.j 455 and LocalRule 3.6,
  because the undersigned's wife has served as transactional and business legalcotm sel for the
  Petitioners.


         DO NE A ND O RD ER ED in Cham bersatM iam i,Florida, this            ofM arch 2019.



                                              FEDE    C   . O REN O
                                              UN       STATES D ISTRICT JU D GE
Case 1:19-cv-20814-KMW Document 6 Entered on FLSD Docket 03/01/2019 Page 2 of 2



         In accordancewith theLocalRulesfortheSouthern DistrictofFlorida, providing forthe
  random and equalallotm entofcases, thiscausewillbereassigned tothecalendaroftheUnited
  StatesDistrictJudge KATHLEEN M. WILLIAMS                .


        Copies ofthis Order shallbe served on al1parties ofrecord by the U nited States M ail.
  A11documentsforfiling in thiscaseshallcarry thefollowing casenumberand designation:
   19-CV-20814-WILLAMS/TORRES

         By OrderoftheCourtdated this 1st         ofM arch 2019.
  Copiesprovided to:

  CounselofR ecord
